DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Objections
Claim 14 is objected to because of the following informalities:  Regarding claim 14, the limitation “an existing niche” was already introduced in claim 13. The limitation is suggested to be amended to “the existing niche.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, and 11-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Becker (US 2021/0080097).

Regarding claim 1, Becker teaches a planar plate (100, Fig. 1); 
a niche (10, Fig. 1, Paragraph 0032) coupled to said plate (Fig. 1).

Regarding claim 2, Becker teaches said system further comprises a wire (26, Fig. 1, Paragraph 0038) and a light (22, Fig. 1, Paragraph 0034), wherein light couples to said niche (Fig. 1).

Regarding claim 3, Becker teaches said niche comprises a stem receiver (the connector from the wire 26 which meets with 22, Pointed out in Fig. 5 below), and wherein said light comprises a stem (the body of 22 and protruding member of 22 which meets with the connector of the stem receiver, Fig. 5) which couples with said stem receiver, and wherein said light comprises an LED (Paragraph 0034).


    PNG
    media_image1.png
    478
    500
    media_image1.png
    Greyscale


Regarding claim 6, Becker teaches said light and said planar plate do not comprise a housing (Fig. 1).

Regarding claim 11, Becker teaches said planar plate comprises a clip (the clip is formed by 116 and 118 where the slot 120 is located, Fig. 3, Paragraph 0039) and at least one coupling hole (114, Fig. 3, Paragraph 0039).

Regarding claim 12, Becker teaches said planar plate and niche comprise a kit to replace existing pool lights (Paragraph 0031).

Regarding claim 13, Becker discloses a) removing existing lights (large light bulb, Paragraph 0031); 
b) coupling a planar plate (100, Fig. 1) to an existing niche (10 and 30, Paragraph 0031-0034, Fig. 1); 
c) coupling a light (22, Fig. 1) to said planar plate.

Regarding claim 14, Becker discloses said coupling of step b) comprises coupling a clip (the clip is formed by 116 and 118 where the slot 120 is located, Fig. 3, Paragraph 0039) from said planar plate with an existing niche (10 and 30, Paragraph 0031-0034, Fig. 1) and attaching a coupler (32, Fig. 1) through at least one coupling hole (114, Fig. 1) located on said planar plate.

Regarding claim 15, Becker discloses said coupling comprises coupling an LED light to a niche (104, Fig. 1) on said planar plate (Figs. 1 and 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4, 5, 7, 8, 16-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker (US 2021/0080097) in view of Ruthenberg (US 6196471).
Regarding claim 4, Becker teaches said wire is coupled to a power source and delivers voltage to said light (Paragraph 0040).
Becker fails to teach said wire is coupled to a converter which converts AC into DC and delivers DC voltage to said light.
Ruthenberg teaches said wire is coupled to a converter (34, Fig. 2; Column 4 line 55- Column 5, line 7) which converts AC into DC and delivers DC voltage to said light.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included having an AC to DC converter of Ruthenberg to the lighting device of Becker, in order to convert the power from AC power which commonly used in a wall to DC power which is commonly used for LEDs and needed for being safe in the wall of a pool.

Regarding claim 5, Becker teaches planar plate and said light is coupled to a wall (14, Fig. 1) in a body of water (Paragraph 0031, Specifically pool or spa).
Becker fails to teach wherein said converter is located outside of said body of water.
Ruthenberg teaches wherein said converter is located outside of said body of water (Column 4 line 55- Column 5, line 7).

Regarding claim 7, Becker fails to teach a controller.
Ruthenberg teaches a controller (32; Column 4, line 55- Column 5, line 7).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included having controller of Ruthenberg to the lighting device of Becker, in order allow for the electronics to control the lighting device in different situations.

Regarding claim 8, Becker fails to teach a controller.
Ruthenberg teaches said converter is a transformer (40, Fig. 2; Column 4 line 55- Column 5, line 7).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included having transformer circuit of Ruthenberg to the lighting device of Becker, in order to convert the voltage from 110V to 12V which is commonly used for LEDs and needed for being safe in the wall of a pool.

Regarding claim 16, Becker discloses said light is coupled to a wire (26, Fig. 1), 
 Becker fails to teach a converer.
Ruthenberg teaches coupling said wire to a converter (34, Fig. 2; Column 4 line 55- Column 5, line 7).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included having an AC to DC converter of Ruthenberg to the lighting device of Becker, in order to convert the power from AC power which commonly used in a wall to DC power which is commonly used for LEDs and needed for being safe in the wall of a pool.

Regarding claim 17, Becker fails to teach a converter.
Ruthenberg teaches said converter converts AC to DC voltage (34, Fig. 2; Column 4 line 55- Column 5, line 7).

Regarding claim 18, Becker fails to teach a converter or controller.
Ruthenberg teaches coupling said converter to a controller (32; Column 4, line 55- Column 5, line 7), and wherein said controller controls said light (Column 4 line 55- Column 5, line 27).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included having controller of Ruthenberg to the lighting device of Becker, in order allow for the electronics to control the lighting device in different situations.

Regarding claim 20, Becker fails to teach said light is powered with DC.
Ruthenberg teaches said light (30, Fig. 2) is powered with DC (Column 4, line 55- Column 5, line 7).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included having the LEDs of Becker be powered by DC current as taught by Ruthenberg, in order to teach a common method for powering LEDs.

Claims 9, 10, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker (US 2021/0080097) in view of Ruthenberg (US 6196471) in view of Potucek et al. (US 2018/0240322 Hereinafter Potucek).

Regarding claim 9, Becker in view of Ruthenberg fails to teach said controller is remotely coupled to a device
Potucek teaches said electronics (84, Paragraph 0135) is remotely coupled to a device (smart phone, Paragraph 0135).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included having the controller of Becker in view of Ruthenberg being able to connect to a smart phone as taught by Potucek, in order to allow the user to be able to control the device from the users smart phone thereby increasing convenience of the lighting device.

Regarding claim 10, Becker in view of Ruthenberg fails to teach said controller being able to scan a unique identifier.
Potucek teaches said electronics (84, Paragraph 0135) has a unique identifier (barcode, Paragraph 0135) which is scanned by said device (smart device, Paragraph 0135).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included having the controller of Becker in view of Ruthenberg being able to scan a barcode as taught by Potucek in order to keep track of individual electrical elements and allow for their control without needing to physically enter information of a given device by hand.

Regarding claim 19, Becker in view of Ruthenberg fails to teach the step of connecting said controller to a smart device.
Potucek teaches the step of connecting said controller to a smart device (Paragraph 0135).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included having the controller of Becker in view of Ruthenberg being able to connect to a smart phone as taught by Potucek, in order to allow the user to be able to control the device from the users smart phone thereby increasing convenience of the lighting device.


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dyck (US 2018/0238533) teaches a light guide plate with wire attachment, smart controller, transformer, and LEDs. Sullivan et al. (US 6798154) teaches an existing niche, light source, plate, and electrical connection via wires.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T EIDE whose telephone number is (571)272-7405. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC T EIDE/            Examiner, Art Unit 2875